IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


VICKIE NAGLE,                                : No. 284 WAL 2019
                                             :
                   Petitioner                :
                                             : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
             v.                              :
                                             :
                                             :
ALLEGHENY GENERAL HOSPITAL AND               :
DR. ROBERT KEENAN. M.D.,                     :
                                             :
                   Respondents               :


                                     ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2020, the Petition for Allowance of Appeal is

DENIED.